CRANDALL, Judge,
dissenting.
I dissent from that portion of the majority opinion which finds error in the division of the marital property and the denial of maintenance to husband. On both issues, I believe the trial court acted within its discretion.
If we accept the concept of marriage as a shared enterprise similar to a partnership, husband had a negative impact on that partnership. Husband did not sacrifice his career for wife, rather he was a hindrance to her progress. On the issue of maintenance, husband has simply shown that he is unwilling, rather than unable, to support himself through appropriate employment.
For the foregoing reasons I would affirm the decree of dissolution.